Title: To James Madison from William Jarvis, 20 August 1807
From: Jarvis, William
To: Madison, James



Sir,
Lisbon 20th. Aug 1807

The two foregoing covered two letters from Mr. Erving, and inclosed go the two which accompanied them that he desired me to send by a different conveyance.
There has been considerable rumours here for several days past, as I mentioned in my last that the Emperor Napoleon had required that the ports of Portugal should be shut against the Commerce of Gt. Britain.  This is however absolutely denied by several, who may be supposed to know something of the matter.  It is certain that for several days past Couriers have arrived & set away with extraordinary expedition: Those it said are concerning the marriage that is about to take place between the Prince of Asturies & the oldest daughter of the Prince Regent.  But if the report is well founded every attempt is made to keep the demand a secret.  As a part of a general System, which will not admit of exceptions, it may be good policy, but divested of some such motive it appears to me very bad.  As I have, in several of my letters, taken the liberty to observe, Portugal without her Colonies, is a body without a Soul, a Country which at this time hardly exports enough of produce cultivated at home to pay for her importation of Bread stuff only.  From the Superiority of the British Navy too the trade if not the possession of the Brazils must fall into the hands of that Nation; when her Sugar, Coffee, Cotton, Cocoa, dye woods, her Silver, gold & diamonds & in fine all the variety of her colonial productions, must go to encrease the Wealth of England, the Atlantic Islands must be possessed by her and ten sail of the line & as many frigates cut off all supplies from this Country & reduce the inhabitants to a state of starvation.  All this the French Cabinet cannot but be Sensible of, and doubtless will not hazard a result, where so much is to be lost & so little gained.  For after all with the command of the coasts, British Manufactures would be smuggled into the Kingdom; but all the supplies of Colonial produce & many which France now draws from this Country, would be entirely cut off from her.  The British order of the 7th. Jany. likewise affords a reason for the Neutrality of this Country being desirable to France.  Lisbon is the only place through which the produce of Turkey, Italy, the South of France & Spain can get into the North of Spain, France, Holland & Prussia, there being no other Neutral port between those several States at which Cargoes the produce of those Countries can be transhipped.  I may now as on former occasions have taken a very wrong view of the subject, but if I have not, I am satisfied that whatever demand of this nature has been made has no other object than a good round Sum by way of contribution, and possibly, at the same time, as one of the means to be employed to compell Gt. Britain to make a Peace.
Since writing the foregoing I have been to the Exchange and there I find a thousand reports all different from the other.  One says that by an old Treaty with Spain Portugal having garanteed her Colonial possessions, Spain has made a demand for the fleet & ten thousand troops to go & attack the English at Montevideo.  Another, that France has made a demand of ten thousand Seamen from this Court as the Emperor Napoleon has determined that his allies shall furnish him with 200.000 & 10.000 is the quota from this Court, another the expulsion of the English from Portugal, another that a demand of 12.000.000 francs equal to Six million dollars; another that the English have demanded the delivery to her of the Portuguese fleet as a Security for her Neutrality; another that they have demanded the Island of St. Catharines to compleat the chain of ports to their East India possessions, besides  of minor importance.  All is  all is talk, everybody has some thing more terrifying than his neighbour to say, but it has caused a total Stagnation of business & want of confidence which I cannot yet but be persuaded will eventuate in the payment of a large Sum of money.  A Council of State was held last night, which sat very late; but what about or what it determined is equally unknown.
I heard with astonishment & indignation the perfidious attack on the Chesapeake.  I know nothing in point of wickedness to be compared with it but the attack on the four Spanish frigates: and in justification of that vindication I should have said, for justified it cannot be, it may be urged that the two nations were just on the eve of a War: but as it regards the Chesapeake not a sentence can be urged in defence.  A War of all things is what I have & do deprecate, but if the most ample Satisfaction is not afforded, it appears to me that it would be prostrating the National character of our Country with the dust not to undertake one; or at least to adopt a System of policy which would prove to the extent as injurious to Gt. Britain without being nearly as hurtful to us; enforce the act that passed the last session of Congress or even go farther cut off all intercourse with Gt. Britain & her Colonies.  As a prelude to the latter a general Embargo may be conceived adviseable, least England should consider a general non-intercourse as a virtual declaration of War & consequently sieze all our Merchantmen on the high Seas.  But if the War between her & France continues, circumstanced as she now is, she doubtless will save us the trouble of resorting to such a measure, by affording us the most ample Satisfaction: and upon this contingency will depend the prudence of co-ercion.  In offering my sentiments so freely it is from the vanity of hoping that they may coincide with those of Govmt. which I should esteem a very great degree of felicity; as I am confident its wisdom will recommend such measures as are best adapted to maintain the honor & promote the best interests of the United States.  The Presidents proclamation was highly approved even by the English.  It was much admired for its justness of Sentiment, the temperance of the language, the moderate firmness it displayed & the simple elegance of its stile.  Several observed to me that it was one of the best State papers they had ever read; which praise it certainly merits.  I find I differ with several persons for whose opinion I have a great respect relative to the repeal of the duty on Salt.  Had the revenue been wanted I am satisfied its repeal never would been recommended.  To say nothing of the releif it must have afforded to the farmers throughout the Union & of the impolicy of taxing an article of absolute necessity when the revenues can be done without, I think if it was only from the consideration of its being popular in Kentucky & Tennessee, it was wise to discontinue it.  The good will of the Western & South-Western States, it appears to me becomes every day more essential to the well being & tranquility of the Union.  We have in that quarter of our Country, a new State with manners, habits & in many instances prejudices averse to the rest of the community.  These it may be contended are not likely to produce any injurious effects nor even to disturb, in the smallest degree, the tranquility of the Union, when the comparatively advantagious situation of the inhabitants is contrasted with what it was under the Spanish Government.  I should entirely acquiese in the justice of such a remark was the mind of mankind governed by reason & common Sense: but unfortunately for the happiness of the human race, experience proves that it is difficult for the strongest & most enlightened minds to overcome early prejudice & that the uninformed bulk of the human species never do.  I do not mean to apply the latter Sentence to our brethren of Louisiana; but antient prejudices & partialities may lay them much more open to foreign & domestic intrigues & liable to disaffection.  The cordial assistance of the Kentuckians & Tennesseeans would be absolutely necessary to support the authority of Government in such an event.  I do not either mean to insinuate that I beleive any foreign Nation will be likely or have the least wish to give us any disturbance in that quarter: but however unamiable suspicion may be in private life, although few who have had much intercourse with & knowledge of the world can be entirely without it, yet while in political deception & fraud, intrigues & over-reaching are dignified with the name of ability, talent & address, and Machiavel is held up as politically orthodox, suspicion is certainly a virtue.  At all events precaution is ever such.  It may give some trouble but often prevents serious calamities: and if from no other reason than as a measure of precaution the repeal of the Tax is certainly a wise one.  I apprehend however that there existed many other weighty motives which rendered it desirable.  I am sensible that it will prove an injury to the Salt establishments to the Northward, and no doubt that these will be of National utility; but it is better to encourage them by bounties than to keep the Tax on foreign Salt for this purpose.  That certainly would be falling into the greater to avoid the lesser evil.  With perfect Respect I have the honor to be Sir Yr Mo: Ob: Servt.

William Jarvis


N. B.  24th. Aug:
Several private letters from France agree in Stating that an army of 40,000 Men is about collecting at Bayonne to be commanded by General Junot the late ambassador at this Court, which it is said will be marched into this Country to enforce the demand that it is supposed has been lately made by the Emperor Napoleon to prohibit all Commerce with Gt. Britain.  But if collected I am still persuaded that the Army will never cross the Pyrenees, because I think it has been made too public for a serious intention, in addition to the reasons before offered.  It has also been announced in the Journal d’Empire.  The french here report that this Army is intended to prevent the English taking possession of this Country & the fleet, but such an intention does not appear probable, for they could have with much more ease & advantage done it when the French Armies were engaged at the North; the English on the reverse say that a fleet will be out here to take possession of the Portugueze & & at least it should fall into the hands of the French.  From what I can learn, it does not appear that there are any french troops nearer than Mayence or the South borders of Germany.  Of course it will be five or Six weeks before they can reach here, & admitting they began their March as early as the 8th. or 10th. Inst.  So much talk so long beforehand, when the English could anticipate them with a Squadron & sieze on the Portugueze fleet certainly indicates some other object.  Probably Peace provides money as before observed.  No extraordinary activity is seen about the Navy.  Some impressments of Seamen only but a considerable warm one for Soldiers.  No additional troops however is thrown into the forts.  Paper money has fallen from 14 to 22 pr Cent.  That & the general alarm excited seems to be the only effects produced by the multitude of reports in circulation.  The Semi annual list with the list of Seamen discharged I have forwarded to the department of finance.

